department of the treasury internal_revenue_service washington d c tax exempt and co ero es sep - - fi p’ avy uil 408a xxxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxkxxxxx xxxxxxxxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxx taxpayer b xxxxxxxxxxxxxxxxxxx financial planner c xxxxxxxxxxxxxxxxxxx ira x ira y xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxkx roth_ira x xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxk roth_ira y xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxkx company d xxxxxaxxxxxxxxxxxxxxxx month e xxxxxxxxxxxx amount l xxxxxxxxxxxx amount m xxxxxxxxxxxx dear xxxxxxxxxxxx in a letter dated date you requested a ruling in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations support your ruling_request taxpayer a is married to taxpayer b taxpayers a and b respectively maintained ira x and ira y traditional individual_retirement_arrangements ira described in sec_408 of the internal_revenue_code the code with company d during month e pursuant to the advice of their financial planner c taxpayers a and b converted ira x and ira y in the amounts of amount l and amount m respectively to roth_ira x and roth_ira y respectively also with company d taxpayers a and b’s adjusted_gross_income agi for 408a c b of the code however prior to the ira conversions taxpayers a and b were not advised by their financial planner c that they were ineligible to convert ira x and ira y to roth iras additionally taxpayers a and b were unaware of the time limits and or deadlines for recharacterizing amounts that had been improperly converted from traditional iras to roth iras exceeded the limit found at section taxpayers a and b timely filed their calendar_year joint_return form_1040 ‘federal income_tax based on the above information you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth_ira x and roth_ira y respectively to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a d of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under code sec_408a and sec_1_408a-5 of the regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contributions to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code and sec_1_408a-4 q a-2 of the regulations provide in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning request for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service v the taxpayer reasonably relied on a qualified_tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax_year that would have been affected b the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayers a and b were ineligible to convert ira x and ira y to roth_ira x and roth_ira y since their adjusted_gross_income exceeded dollar_figure however taxpayers a and b believed that they were eligible to convert their iras to roth iras until they discovered otherwise at which time the deadlines for recharacterizing their roth iras as traditional iras had passed taxpayers a and b filed this request for sec_301 relief shortly after discovering that they were ineligible to convert ira x and ira y to roth iras calendar_year is not a closed tax_year and the statue of limitations with respect thereto has not run with respect to your request for relief we believe that based on the information submitted and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirement of clause v of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section or either the code or regulation which may be applicable thereto this letter assumes that the above-referenced iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact xxxxxxxxxx at xxxxxxxxx or by fax at xxxxxxxxxxxx s dp yours rances v sloan employee_plans tgchnical group enclosures deleted copy of letter_ruling notice
